Citation Nr: 9917282	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in part, denied entitlement to service 
connection for tinnitus and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral hearing 
loss disability.

A hearing was held before a Member of the Board sitting in 
North Little Rock, Arkansas, in July 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In December 1997, the Board remanded the issues service 
connection for bilateral hearing loss disability and tinnitus 
to the RO for further development.  Service connection for 
tinnitus was granted by rating decision dated in November 
1998 and that issue is no longer before the Board.  The 
requested developments with respect to the issue of a 
bilateral hearing loss disability have been accomplished and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
defective hearing by rating decision dated in October 1987.  
It was held that no hearing loss was shown on the first VA 
examination after service.  The appellant was notified of 
that action and did not timely disagree therewith.  The RO's 
October 1987 decision represents the last final disallowance 
of entitlement to service connection for a bilateral hearing 
loss disability on any basis.

2.  The evidence submitted subsequent to the RO's October 
1987 decision, including the veteran's written statements and 
testimony, private audiology report, and VA examinations, in 
an attempt to reopen the veteran's claim for service 
connection bears directly and substantially on the matter 
under consideration and must be considered to fairly 
adjudicate the claim.

3.  A bilateral hearing loss disability has not been shown, 
by any competent evidence, to be related to service or to any 
occurrence or event therein.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's October 
1987 rating decision denying entitlement to service 
connection for a bilateral hearing loss disability is new and 
material; therefore, the veteran's claim has been reopened 
and the appeal is granted to that extent.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).

2.  The claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1998).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Historically, the RO denied entitlement to service connection 
for defective hearing by rating decision dated in October 
1987 on the basis that no hearing loss was shown on the 
evidence then of record.  He received notification of the 
rating decision but did not disagree.  The decision became 
final after one year.  In September 1995, he again applied 
for entitlement to service connection for hearing loss and 
tinnitus.  Service connection for tinnitus was subsequently 
granted but the claim for hearing loss was denied by rating 
decision dated in November 1995 on the basis that the claim 
was not well grounded.  He was provided a copy of that rating 
decision.  By rating decision dated in January 1996, the RO 
addressed the issue and found that no new and material 
evidence had been submitted to reopen the claim for a hearing 
loss disability.  On appeal, the Board remanded the issue for 
further development, which was undertaken.  This claim is now 
before the Board for consideration of additional evidence.

In support of his claim, the veteran testified at a personal 
hearing in January 1997 and at a hearing before the Board in 
July 1997 that he was on the flight line in service and had 
problems with his hearing prior to discharge and was not 
given ear protection.  He remarked that his service records 
showed "Class B" hearing loss but he did not know what that 
meant.  He indicated that he had private hearing testing in 
1994 but was not issued hearing aids at that time.  He 
related that he had worked for a time at an airport and later 
in factories after service but was always supplied with ear 
plugs.  

The Board notes that the veteran submitted a private 
audiogram dated in November 1994 in support of his claim.  
However, the private audiogram is uninterpreted, but it does 
appear to show a bilateral hearing loss disability.  However, 
there are no comments from the examiner regarding the results 
of the audiogram.  Significantly, it is not indicated that 
hearing loss was a result of active duty service.  

On remand from the Board, the veteran underwent a VA 
audiogram in March 1998.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/r
25
20
45
50
LEFT
N/r
20
30
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
The examiner noted moderate sensorineural hearing loss in the 
right ear, and mild to moderate high frequency sensorineural 
hearing loss in the left ear and concluded that based on the 
veteran's subjective impression, the hearing loss began in 
service.  However, the examiner commented that without 
additional hearing tests prior to 1962, no determination of 
etiology could be made.  

In a July 1998 audiogram, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/r
25
20
50
50
LEFT
N/r
20
40
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted moderate sensorineural hearing loss in the 
right ear, and mild to moderate high frequency sensorineural 
hearing loss in the left ear.  Because no opinion had been 
offered as to the etiology of the veteran's hearing loss, the 
RO returned the claims file to the examiner for a 
determination.

In a letter dated in September 1998, the Chief of the Ears, 
Nose, and Throat Department indicated that he had reviewed 
the veteran's entire record, including service medical 
records, a discharge audiogram in January 1961, a private 
audiogram in November 1994, and the current VA audiograms.  
He noted that minimal hearing loss at discharge and one 
several years later showing significant hearing loss 
suggested that there was no relationship between the 
veteran's military service and his hearing loss.  Further, 
the examiner doubted that the mild degree of hearing loss 
that the veteran had at discharge had any effect on the 
veteran's hearing loss subsequent to that time.  In sum, the 
examiner concluded that the veteran's hearing loss was not 
service connected.  

Based on the evidence outlined above, when coupled with the 
veteran's ongoing contentions, it is the decision of the 
Board that the evidence, particularly the opinion from the 
examiner addressing the issue of the etiology of the 
veteran's hearing loss disability, is new and material.  
Specifically, the examiner's opinion bears directly and 
substantively on the matter of the etiology of the veteran's 
hearing loss and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the evidence added since the 
last final denial is new and material and as such the claim 
is reopened. 

Having reopened the claim, the next question which must be 
resolved is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his hearing 
loss disability to active duty service some 35 years 
previously.  The veteran has only offered his lay opinion 
concerning its development.  Mere contentions of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his current 
disability with an event or incurrence while in service, do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  The Board specifically 
notes that in the recent VA addendum report, the examiner was 
asked to directly address the issue of the etiology of the 
veteran's hearing loss.  After reviewing the complete claims 
file, the examiner opined that the veteran's hearing loss was 
not service connected.  For those reasons, the Board finds 
that the claim is not well-grounded as the veteran has not 
submitted any competent evidence to demonstrate that the 
claim is plausible. 

Although the RO did not specifically state that it denied the 
veteran's new and material claim on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error); 
see also Winters v. West, 12 Vet. App. 203, 208 (1999) 
(noting that remand would unnecessarily impose additional 
burden without possibility of benefit to veteran when new and 
material claim is clearly not well grounded).  In addition, 
it is noted that the claim was initially denied in November 
1995 as not well grounded.  While the RO ultimately denied 
the reopening on the basis of no new and material evidence, 
the Board concludes that denying the claim because it is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the new and material claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.  Again, the 
appellant was also provided the pertinent information by the 
November 1995 rating decision.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case.  Further, there was a Remand attempt 
to obtain pertinent records and an additional examination.  
The discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claim.  The 
Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral hearing 
loss disability is reopened.  The appeal is allowed to this 
extent.

Entitlement to service connection for a bilateral hearing 
loss disability is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

